Title: To Thomas Jefferson from David Higginbotham, 20 August 1802
From: Higginbotham, David
To: Jefferson, Thomas


          
            Dear Sir
            Milton August 20th. 1802
          
          The bearer hereof Mr. Isham Henderson of Milton, being desirous to obtain the loan of such books as may be usefull in the study of Law, not being in Circumstances to purchase them, I beg leave to recommend him to your favour as a young man of integrity and good deportment having no doubt but that should you be pleased to favour his request, he will take special care of the books with which you may intrust him
          I am Dear Sir Your Mo Ob:
          
            David Higginbotham
          
        